Citation Nr: 0736929	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-36 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include brain concussion.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a rating in excess of 20 percent disabling 
for residuals of left radius fracture.

4.  Entitlement to a rating in excess of 20 percent disabling 
for residuals of left femur fracture prior to October 6, 
2006.

5.  Entitlement to a rating in excess of 10 percent disabling 
for residuals of left femur fracture as of October 6, 2006 
with leg length shortening.

6.  Entitlement to a rating in excess of 10 percent disabling 
for residuals of left femur fracture as of October 6, 2006 
with left hip impairment.

7.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left femur fracture with associated left 
knee arthritis in effect October 6, 2006.

8.  Entitlement to an initial rating in excess of 30 percent 
for residuals of left femur fracture with associated left 
knee instability, in effect October 6, 2006.

9.  Entitlement to a rating in excess of 10 percent disabling 
for a low back disability.  

10.  Entitlement to a rating in excess of 10 percent 
disabling for a donor site scar, right iliac crest.

11.  Entitlement to a compensable rating for residuals of a 
laceration of the scalp.

12.  Entitlement an effective date prior to October 6, 2006 
for a total rating based on individual unemployability (TDIU) 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to October 
1961 and from November 1961 to October 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2003 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Atlanta, 
Georgia, which denied the issues on appeal, to include a 
claim for entitlement to TDIU.  

In a June 2006 decision, the Board reopened the issue of 
entitlement to service connection for residuals of a cerebral 
concussion and remanded this and the other enumerated issues 
to the RO for further development.  Such development has been 
conducted and the case is returned to the Board for further 
consideration.  

While this matter was on remand status, the RO in a March 
2007 rating granted a combined rating for the left femur 
fracture residuals to 50 percent disabling and in doing so 
assigned a separate 10 percent rating for leg length 
discrepancy, a separate 10 percent rating for hip impairment, 
and granted an initial 10 percent rating for left knee 
arthritis and an initial 30 percent rating for left knee 
instability, effective October 6, 2006.  

This March 2007 rating also granted entitlement to a TDIU 
effective October 6, 2006, thereby removing this issue from 
appellate status.  The veteran however filed a notice of 
disagreement with the effective date assigned for the TDIU in 
May 2007.  No statement of the case (SOC) has been issued 
addressing entitlement to an earlier effective date for TDIU 
and it is not clear that the veteran has withdrawn his notice 
of disagreement (NOD) with respect to this issue.  Thus, a 
remand is necessary and the issue has been added to the title 
page of this decision to reflect the Board's jurisdiction. 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issue entitlement to an effective date prior to October 
6, 2006 for TDIU is addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.





FINDINGS OF FACT

1.  The competent medical evidence reflects it is less than 
likely that the veteran has residuals of a head injury, to 
include concussion, that is related to service.

2.  The competent medical evidence reflects it is less than 
likely that the veteran's headache disorder is related to 
service or was manifested within one year of service 
discharge.

3.  The veteran, who is right handed, is shown to have a 
restriction of motion of the left wrist consistent with 
favorable ankylosis of the wrist, with a dorsiflexion of 30 
degrees, and no evidence of elbow impairment and no evidence 
of other than favorable or unfavorable ankylosis.  

4.  Prior to October 6, 2006 the veteran's residuals of a 
left femur fracture included a 1.5 inch or 2.5 centimeters 
shortening of the left lower extremity, subjective pain in 
the left leg, and a slight decrease in left hip motion, 
productive of no more than slight hip disability prior to 
October 6, 2006.

5.  As of October 6, 2006 the veteran's residuals of a left 
femur fracture include a 1.5 inch shortening of the right 
lower extremity.

6.  As of October 6, 2006 the veteran's residuals of a left 
femur fracture include subjective pain in the left leg, and a 
slight decrease in left hip motion, productive of no more 
than slight hip disability.

7.  As of October 6, 2006 the veteran's residuals of a left 
femur fracture with left knee disability is manifested by no 
more than severe recurrent lateral instability.

8.  X-ray reports show evidence of early arthritic changes of 
the left knee, and the veteran is shown to have complaints of 
pain.  

9.  The veteran's service-connected degenerative joint 
disease of the left knee is manifested by ranges of motion 
repeatedly shown to be greater than 5 to 60 degrees, with the 
most recent range of motion shown to be 0 to 130 degrees.    

10.  The competent medical evidence reflects that the 
veteran's service-connected lumbosacral spine disorder does 
not resemble a moderate lumbar strain, and his range of 
motion was only slightly restricted.  

11.  The veteran did not have incapacitating episodes having 
a total duration of at least 2 to 4 weeks during a 12-month 
period due to intervertebral disc syndrome and there are no 
neurological symptoms attributable to the lumbar spine.

12.  The veteran's iliac crest scar does not exceed 12 square 
inches (77 square centimeters), and does not result in a 
compensable loss of motion or in any other functional 
limitations of the right hip.

13.  The veteran's scar of his scalp laceration is located 
inside his hairline, and does not have any disfiguring 
qualities, but the veteran does have complaints of pain and 
numbness on palpation.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

2.  A headache disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

3.  The criteria for a rating in excess of 20 percent 
disabling for residuals of a left radius fracture are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5213, 5214 (2007).

4.  The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the left femur with shortening of 
the right leg have not been met prior to October 6, 2006.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255-
5275 (2007).

5.  As of October 6, 2006 the criteria for a rating in excess 
of 10 percent for residuals of a fracture of the left femur 
with shortening of the right leg have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5275 
(2007).

6.  As of October 6, 2006, the criteria for a rating in 
excess of 10 percent for residuals of a fracture of the left 
femur with mild left hip impairment have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 
(2007).

7.  The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the left femur with recurrent 
lateral instability of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2007).

8.  The criteria for a rating in excess of 10 percent 
disabling for residuals of a fracture of the left femur with 
arthritis of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010 (2007).

9.  The criteria for a separate initial compensable rating 
for residuals of a fracture of the left femur with limitation 
of flexion of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. 
§§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260 (2007).  

10.  The criteria for a separate initial compensable rating 
for limitation of extension of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2007).
 
11.  The criteria for an rating in excess of 10 percent for a 
low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2007).  

12.  The criteria for an initial compensable rating for scar 
iliac crest have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801-7805 
(2007).

13.  The criteria for a 10 percent rating, but no more, for 
scar, scalp laceration have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.118 Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claims on appeal were 
received in September 2002 and the RO adjudicated these 
claims in March 2003.  The veteran received a VA letter 
addressing his service connection claims in November 2002.  
He received a letter in June 2006, which addressed his 
increased ratings claims for the first time, and again 
addressed his service connection claims.  These letters 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection and 
increased ratings, which included notice of the requirements 
to prevail on these types of claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant so that VA 
could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examinations of September and 
October 2006 which included examination of the veteran and 
review of the claims file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  He 
was advised of this in a March 2007 supplemental statement of 
the case.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as a brain hemorrhage, 
brain thrombosis or other organic diseases of the nervous 
system, is manifest to a compensable degree within a year of 
discharge, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that he is entitled to service 
connection for residuals of a head injury, to include brain 
concussion and headaches.  

Service medical records included a January 1962 treatment 
records showing that the veteran had been in a motorcycle 
accident in October 1961 and fractured his femur.  Also in 
January 1962 the veteran underwent a private examination for 
an attorney pertaining to this accident.  He was noted to 
presently be in the service.  According to the veteran he was 
riding his motorcycle and was struck from the left by a car 
and was taken to county hospital and then transferred to Fort 
Knox.  He described treatment of the fracture to the arm and 
leg.  Other injuries from the veteran's description included 
a concussion.  Regarding his head, he stated that on sudden 
motion of his head there was a sudden pain in the right 
occipital region.  There were also headaches for the first 2 
hours each morning.  Regarding his eyes he stated that the 
right eye had been blood shot since the accident.  The doctor 
was not sure whether he meant this was constant.  There were 
no complaints referable to the ears, nose, throat or neck.  
On examination there were no findings regarding his head.  An 
undated service medical records which appears to have been 
after this accident and on the other side of a March 1962 
profile of no lifting and findings regarding the left tibia 
and femur now revealed the veteran to have headaches on the 
right side of his head, relieved by tilting his head to the 
left.  Also findings regarding the left arm fracture were in 
this record.  An October 1964 separation examination of the 
head, face and neck were normal.  The summary of defects was 
limited to the old fracture of the left arm and femur.  The 
accompanying report of medical history revealed the veteran 
to say "no" to frequent or severe headaches, dizziness or 
fainting spells.  

A November 1968 VA examination gave a history of the veteran 
riding his motorcycle and getting hit by a car, suffering 
lacerations of the scalp.  Physical examination of the head, 
face and neck were negative.  There were no symptoms 
referable to the head injury.  

VA examinations from October 1969, August 1970, March 1972, 
December 1972 and August 1974 as well as VA treatment records 
from 1971 addressed other medical problems and made no 
reference to headaches or head injury residuals.  

A September 1972 private neurological examination to evaluate 
residuals of a motor vehicle accident included an apparent 
skull fracture with loss of consciousness for several weeks.  
The examiner also discussed residuals of the fracture of the 
left femur and arm.  The veteran stated that he had no 
apparent residual affects from the concussion or skull 
fracture.  Physical examination revealed the cranial nerves 
examination to be within normal limits.  The rest of the 
examination dealt with other problems besides the head.  The 
summary of findings did not mention head injury residuals or 
headaches.  

A January 1975 VA neuropsychiatric examination revealed the 
veteran to complain of problems remembering.  He was noted to 
have been in a motorcycle accident in the past with an 
incorrect year of 1959 given.  He did not remember anything 
about it, but was told he was unconscious for 2 weeks.  He 
said he lost a month or 2.  He indicated he lost time from 
work due to leg problems.  He denied any trouble with 
headaches or blackouts or dizziness.  He sometimes got a 
little pressure on the right and pointed to the back of his 
neck.  He indicated that he lays down and relaxes to have it 
go away.  Other complaints were of trouble sleeping.  It was 
pointed out by this examiner that it was 1975 and the 
accident happened in 1959.  The veteran was questioned about 
what prompted his claim and the veteran said he was told 
there was nothing in the record about his head injury.  He 
did not remember much about what happened at the time.  He 
was noted to be able to reenlist after the head injury.  When 
asked if he had any current problems remembering, he replied 
that he could not remember names like he used to.  

On physical examination he was asked to walk back and forth 
across the room.  There was no Romberg and he easily 
performed walking and balance tests.  His hands were extended 
in the same plane with a slight tremor to his extended 
fingers.  His palms were firm and dry.  His finger to nose 
was normal and cranial nerves tested normally.  Deep tendon 
reflexes were active normally.  There was nothing to 
indicated peripheral, sensory and motor disturbances.  In 
summary the examiner opined that the veteran apparently 
suffered major head injury in 1959 with the motorcycle 
accident.  According to the history, the claims file and 
medical records were not available.  He apparently recovered 
sufficiently to reenlist and complete another period of 
service and has apparently worked successfully since leaving 
the service.  His complaints were primarily orthopedic in 
nature and his psychiatric and neurological complaints were 
inconsequential at this time.  He possesses nothing unusual 
regarding his general appearance and manner.  There was 
nothing to indicated any neurological deficit.  His 
associative processes were normal and there were no 
delusional or hallucinatory deficits.  He was not psychotic.  
The diagnosis was chronic brain syndrome associated with 
trauma, history of not found on this examination. 

The March 1976 VA examination revealed nothing about 
headaches, with the complaints all orthopedic in nature.  
Likewise VA records from 1978-1979 and from November 1979 to 
January 1980 and VA examinations from April 1979 and March 
1980 all dealt with other medical problems besides headaches 
or head injury residuals.  Likewise VA eye treatment records 
from October 2002 to January 2003 and VA eye treatment and 
general medical records from 2003 to 2005 do not make any 
reference to headaches or head injury residuals.  

An April 2003 private treatment record revealed complaints of 
headaches on the right side.  He described sensitivity to 
light and sound.  A dark room and quietness eventually 
relieved his headaches.  He took Tylenol for this.  He stated 
that he has been having difficulty with getting disability 
through the VA.  He described the headaches predominantly 
right sided, occurring through the day.  They lasted several 
hours and felt like someone was putting a pin through his 
head.  His past medical history was negative for 
hypertension, diabetes mellitus, stroke, heart disease and 
cancer.  He had his left arm and leg broken in 1964 along 
with a head injury and concussion.  A review of systems 
neurologically included 3-4 headaches per day as described, 
no lightheadedness, dizziness, convulsions, seizures, 
numbness, tingling or paralysis.  There was no history of 
strokes, transient ischemic episodes (TIAs) or  tremors.  His 
musculoskeletal examination was negative for joint pain, 
stiffness or joint swelling.  His back pain and limb weakness 
was present over 20 years.  Psychiatric complaints included 
memory loss and anxiety for 15-20 years.  He denied sleep 
disorder, head injury or prior injury.  

On mental examination there were no abnormalities noted.  
Cranial nerves were normal from 2-12.  Sensation was normal 
and deep tendon reflexes were grossly normal 2+ diffusely.  
On coordination testing, finger to nose and heel to shin were 
normal.  He had normal alternate movements in all 
extremities.  The physician reviewed documents brought in by 
the veteran and noted the other disabilities such as the left 
radius fracture that were service connected and noted that 
his headaches were determined to not be related to service.  
The veteran now requested an opinion as to whether his 
headaches resulted from this accident in 1964.  He currently 
stated that by history he suffered a concussion while in 
service.  There should be documentation of the motor vehicle 
accident and residuals from this accident.  He stated that he 
was hospitalized in Fort Knox, Kentucky and review of these 
records should confirm this.  Presumably he has had 
intermittent headaches related to this brain concussion, with 
post-traumatic headaches since 1964.  This doctor was seeing 
the veteran for the first time and had no way to objectively 
confirm this history.  However it seemed reasonable that his 
description of heachaches that were more a neuralgia with 
sharp, shooting pains occurring several times a day may be 
related to this head concussion from the motor vehicle 
accident in 1964.  The doctor deferred to the VA to get these 
records and confirm this finding.  In the absence of being 
able to obtain these records to confirm this finding, this 
doctor had no choice but to believe the veteran was telling 
the truth.  The impression was post-traumatic headache with 
neuralgia secondary to motor vehicle accident with head 
concussion in 1964.

A September 2006 VA neurological disorders examination which 
in part discussed the etiology of his claimed headache 
disorder/head injury included a claims file review and 
service medical records were reviewed.  He had a traffic 
accident in 1961 with multiple extremity fracture of the left 
arm and leg with a right posterior scalp injury.  He was 
unconscious for several days according to his later testimony 
and he could remember a month of his hospitalization.  He was 
discharged from his service in 1961 and reenlisted a month 
later.  A sick call record from January 1962 listed left arm 
and leg and back complaints but no mention of headaches.  
Neuropsychiatric examination of January 1975 recorded no 
current mental or headaches complaints except "trouble 
remembering."  This complaint never again appears in the 
record.  A private health care examination from December 2002 
was said to record back pain without radiation and also 
headaches.  The private examination note in April 2003 was 
addressed to his headache complaints which the veteran blamed 
on his concussion but the note gave no chronological details 
of his claim.  When asked he claimed having headaches for 
over 30 years.  This history was not borne out by the claims 
folder review and he now described them as throbbing and 
localized at the site of the old scalp injury. 

On physical examination his deep tendon reflexes were absent 
in the left knee and both ankle jerks.  He had a weak right 
knee jerk.  There was no significant complaint of foot 
numbness.  He walked with a cane due to a shortened leg.  
There was no tenderness over his right occipital scar and no 
atrophy in his arm or leg muscles.  The assessment was no 
evidence of any past concussive state.  The headaches were 
not shown by the record to be a chronic severe problem 
related to the accident.  

Based on a review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for headaches and other residuals of a head 
injury.  Specifically the opinion from the VA examiner in the 
September 2006 VA neurological examination was that the 
veteran did not have any residuals of head injury to include 
headaches stemming from the accident that took place in 
service.  This examiner reviewed the claims file and examined 
the veteran and pointed out discrepancies between the 
veteran's claimed 30 year history of headaches which was not 
borne out by the actual records.  A review of the records 
suggests that any headaches or head injury treated in service 
following the motorcycle accident in service in 1961 were 
acute and transitory and resolved without residuals.  The VA 
examinations and private and VA records a few years after 
service showed no complaints or findings of headaches or 
other head injury problems, and such complaints are not shown 
until many years after service.  

As the preponderance of the evidence is against service 
connection for the residuals of head injury and headaches, 
reasonable doubt does not apply in this case.  

II.  Increased Rating-General Considerations and Factual 
Background

Service connection was granted for residuals of a back injury 
and for fracture of the left arm and thigh by the RO in a 
January 1969 rating decision which assigned an initial 10 
percent rating for the femur disorder and noncompenable 
ratings for the back and left arm.  Subsequent ratings 
increased these ratings.  Service connection for the donor 
site of the right iliac crest and for a scalp laceration was 
granted by the RO in an October 1974 rating decision which 
granted a 10 percent rating for the iliac crest scar and a 
noncompensable rating for the scalp laceration from initial 
entitlement.  The veteran filed his claim for increased 
ratings in September 2003.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the appellant's claim is to be 
considered.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2007).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2007).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2007).  It is 
the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2007).

The veteran filed his claim for increased ratings on 
September 27, 2002.  The pertinent evidence is as follows.  

Private records from 2001 to 2002 revealed that in November 
2001 the veteran was seen after bending over 4 days earlier 
to pick up something past his toes and injured his back.  He 
treated it with Tylenol, deep heat and ice.  The ice seemed 
to help best but was quite painful especially with bending.  
There were no shooting pains, numbness, paresthesias or 
weakness.  Physical examination revealed his back to be 
mildly tender low and right back.  His flexion was limited 
secondary to discomfort and straight leg raise reproduced 
discomfort but was otherwise negative.  There were no 
shooting pains, deep tendon reflexes were 2+ in the lower 
extremities.  Musculoskeletal examination was negative.  The 
assessment was low back strain.  

A December 2002 lumbar X-ray gave an impression of mild 
degenerative change.  There was no evidence of acute osseous 
injury.  A December 2002 left forearm X-ray showed a metallic 
rod with threading both proximally and distally traverse to 
the radial shaft.  Cerclage wires are noted at the distal 
shaft of the radius.  There is no acute fracture or 
dislocation seen involving the mid to distal shaft at the 
radius.  Bone mineralization was normal.  There was no 
abnormal lucency seen about the hardware to suggest loosening 
or infection.  

The report of a December 2002 VA QTC examination listed the 
conditions of fracture of left radius, fracture left femur 
with shortening of the left extremity, right hip conditions, 
low back syndrome and donor site scar of the right iliac 
crest.  There was also laceration of the scalp and headaches.  
The veteran described having suffered all the above 
conditions when he was in a motorcycle accident in 1960.  He 
described that the fracture of the left radius he had a lack 
of comfort on top of his arm when he drives.  He walked with 
pain and could not walk or drive without pain.  He lost 3 
years of work in view of this condition.  Regarding the 
fracture of the left femur with shortening of the left lower 
extremity he described a right hip condition secondary to a 
motor vehicle accident and said he had pain all day with 
discomfort and pain on any movement.  He described that he 
cannot get around like he used to.  He said that a graft was 
taken from his hip to assist the left upper extremity 
fracture.  He now had painful motion of the implanted joint 
with weakness.  He described a lack of strength with his left 
arm compared to the right.  For low back pain he walked with 
a cane and always had pain in the low back with flare-ups 
described as 16 hours a day.  The pain traveled to the upper 
and lower areas of the back.  Regarding the history of donor 
site scar his right iliac crest, this scar was from 
harvesting of the bone for the scalp laceration.  This 
occurred with a motor vehicle accident with subsequent 
headaches.  He took analgesics to treat them.  As far as 
activities he said he was only able to brush his teeth, 
shower, dress himself, take out the trash and drive a car.  
He could not do additional activities of daily living due to 
his condition.  His occupation was as a truck driver since 
1958 and he last worked in September 2000.  

Physical examination revealed him to have a normal posture 
but his gait was abnormal and he had a slight to moderate 
limp.  His leg length was 103.5 centimeters on the right and 
101.0 centimeters on the left.  He used a cane to walk and 
thus had an abnormal gait.  There was no evidence of gross 
abnormality to his weight bearing and had no callosities 
noted.  There was a weight bearing over the medial aspect of 
the big toes.  He had a 9.0 centimeters of the left forearm 
scar at the ventral aspect of the forearm.  He had another 
scar approximately 4 centimeters along the wrist at the 
dorsal aspect.  He was right handed.  He had a 12 centimeters 
right hip scar measuring 8 centimeters in one length and an 
inverted Y-limb of 4 centimeters.  He had a right occipital 
curved scar of 4 centimeters.  The scars were well healed and 
not complicated.  

His hip range of motion was decreased on the left especially 
on extension and internal rotation with a decreased flexion 
to 125 degrees bilaterally, extension to 30 degrees on the 
right and 20 degrees on the left; adduction was 25 degrees 
bilaterally and abduction was 45 degrees bilaterally.  
External rotation was to 60 degrees bilaterally with internal 
rotation to 40 degrees on the right and 20 degrees on the 
left.  Pain and incoordination were the main limitations to 
motion on the left.  

The elbow examination was normal with extension and flexion 
from 0 to 145 bilaterally, supination and pronation to 85 and 
80 degrees bilaterally.  His shoulder range of motion was 
entirely normal.  Likewise his knee examination was within 
normal limits with flexion and extension from 145 to 0 
degrees bilaterally and Drawer's sign and McMurray's within 
normal limits.  Examination of his ankles was entirely within 
normal limits.  

There was no evidence of fatigue, weakness, incoordination, 
or lack of endurance on examinations of any of the above 
described ranges of motion, except for the left hip which 
showed incoordination.  

Examination of his lumbar spine showed no evidence of 
radiation, pain on movement, no muscle spasm and no 
tenderness.  There was negative straight leg raise, bilateral 
flexion to 80 degrees with extension to 30 degrees, lateral 
flexion in both directions to 40 degrees and rotation in both 
directions to 35 degrees.  There was pain affecting movement.  
There was no evidence of fatigue, weakness and lack of 
endurance or incoordination on examination.  Cranial nerves 
examination was normal from II-XII.  There was a slight 
decrease in the left upper extremity motor strength in hand 
grip, possibly between 4-4.5/5.  Deep tendon reflexes of both 
upper and lower extremities were entirely normal +2/2.  
Sensory function appeared within normal limits.  The 
diagnostic studies reviewed included the X-ray of the left 
forearm which showed findings as described above.  

The diagnoses for VA purposes of all the examined disorders 
were as follows.  Status post fracture of the left radius 
with instrumentation and mild bony deformity with objective 
factors including clinical examination, radiological imaging 
and the veteran's history.  Fracture left femur with 
shortening of the left lower extremity with fracture 
deformity as described in radiological findings.  Status post 
right hip/ilac crest surgery for bone graft harvesting 
secondary to trauma with residuals of well healed surgical 
scar.  Subjectively the veteran complained of pain on usage.  
Low back syndrome with evidence of mild degenerative changes 
noted on this examination.  Laceration of the scalp and 
headaches which may be secondary to his injury and resultant 
scar on the right occiput.  

The examiner commented that the veteran will have limitations 
of normal function as stated, particularly during flare-ups.  
His back condition was more likely related to his service-
connected conditions secondary to mechanical weight shifting 
dynamics accommodating his altered gait and leg lengths 
disparity.  He was said to be established for headaches as 
well as laceration o the scalp secondary to trauma as a 
result of the motorcycle accident.  It was possible that he 
sustained additional head trauma, but based on this 
examination the examiner was unable to comment on the 
specific cause of the veteran's headaches beyond his stated 
subjective symptoms.  

A January 2003 right hip X-ray showed findings regarding the 
right hip of enthesopathic changes at the ischial 
tuberosities and iliac crests.  Asymmetry of this pattern 
could reflect an area of asymmetric mechanical stress or 
superimposed remote trauma.  There was a bone island right 
tibal tuberosity versus superimposed soft tissue 
calcification.  It was significant in showing left femur 
findings of post traumatic deformity of the left femur with 
mature callus independently imaged.  

A January 2003 X-ray of the left femur shows a fracture 
deformity involving the proximal to mid shaft and apex medial 
angulation at the fracture site persisted.  No dislocation 
was seen.  There was no significant joint space narrowing 
seen at the left hip.  Lateral view of the mid to distal 
shaft of the femur showed 1 to 2 linear densities measuring 
less than 1 centimeter projecting immediately anterior to the 
anterior cortex of the midshaft just distal to the fracture 
deformity which may reflect tiny bone fragments or incidental 
soft tissue calcification or ossifications.  Clinical 
correlation was recommended.  Bone mineralization was normal.  

A September 2006 VA neurological disorders examination 
included a claims file review and service medical records 
were reviewed.  The veteran had a traffic accident in 1961 
with multiple extremity fracture of the left arm and leg with 
a right posterior scalp injury.  A sick call record from 
January 1962 listed left arm and leg and back complaints.  He 
claimed weakness and pain in his left arm with use.  A 
private health care examination from December 2002 was said 
to record back pain without radiation.  When asked to name 
his current complaints he began with left leg pain which was 
centered about the surgical scar of the left thigh.  He next 
cited chronic back pain and could not give a date of onset.  
As with his prior exams, he claimed left arm pain and 
weakness with use.  

On physical examination his deep tendon reflexes were absent 
in the left knee and both ankle jerks.  He had a weak right 
knee jerk.  There was no significant complaint of foot 
numbness.  He walked with a cane due to a shortened leg.  
There was no tenderness over his right occipital scar and no 
atrophy in his arm or leg muscles.  The assessment in 
pertinent part included no evidence of any neural damage from 
any back disorder with no radicular symptoms or signs.  By 
history he also had limited left arm function with use but he 
also suffered pain with use, leading the examiner to believe 
that pain, not neuromuscular role was at fault.  Abnormal 
deep tendon reflexes in his legs were likely a sign of an 
underlying not clinically apparent neuropathy and there was 
no sign of residual from his accident, especially considering 
the normal lumbar spine magnetic resonance imaging (MRI) done 
the previous month.  

A September 2006 VA scars examination discussed the history 
of the accident in service, in that injury he sustained a 
right posterior scalp laceration which he stated there was 
pain in the residual scar area.  He denied itching and stated 
that when he presses on the scar it is numb.  Beyond that he 
had no difficulties with his right posterior scalp.  He also 
had a right iliac scar.  He had bone taken from that area as 
a donor site to repair his left forearm wound he got in the 
accident.  He said he is unable to wear a tight belt due to 
sensitivity in that area and described it as uncomfortable.  
He had no other complaints related to that scar.  Physical 
examination revealed him to use a cane.  A scar was present 
at the right posterior scalp, measuring 2.5 centimeters (1 
inch) long scar with negligible width.  There was subjective 
numbness.  There was no adherence to the underlying tissue.  
There was no irregular texture, no atrophy, no shininess, no 
scaliness, no instability, no ulceration, no skin breakdown, 
no elevation or depression on palpation.  There was no hypo 
or hyperpigmentation, no induration, no inflexibility, no 
loss of motion or function caused by the scar.  There was no 
visible or palpable tissue loss.  There was no evidence of 
poor nourishment.  The final diagnosis was scar, superficial 
of the right posterior scalp with subjective tenderness and 
numbness to palpation.  Also diagnosed was scar superficial 
of the right iliac crest with erythema and numbness.  The 
scars should not have any impact on the veteran's ability to 
gain and maintain employment.  

Photographs of the scars attached to the VA examination 
revealed the scalp scar to be located inside the hairline and 
barely visible.  

The report of an October 2006 VA examination of the spine, 
wrist and leg included a claims file review and physical 
examination.  On physical examination the left wrist with 
extension from 0-30 degrees of the left wrist and flexion of 
0-60 degrees, radial deviation from 0-40 degrees and ulnar 
deviation from 0-10 degrees.  He had mild pain throughout 
this motion with no instability.  His low back had a forward 
flexion from 0-80 degrees, and extension, lateral flexion and 
rotation in both directions were all from 0-20 degrees.  The 
veteran was negative for straight leg raising bilaterally 5/5 
motor strength in the bilateral quads, hamstrings, ankle 
dorsiflexors, plantar flexion and EHLS.  His sensory was 
intact to light touch in all distributions of the bilateral 
lower extremities on examination.  There were 2+ and 
symmetric patellar and Achilles reflexes bilaterally.  The 
veteran used a cane to ambulate and on examination it 
appeared that his leg was 1.5 inches shorter than his right 
leg.  Examination of the left femur/hip revealed no pain on 
palpation of the left thigh.  The left hip had a range of 
motion of 0-100 degrees forward flexion, 0-30 degrees of 
external rotation with no instability.  There was no pain on 
hip motion, no swelling, visible deformity or muscle atrophy.  
The left knee had 0 degrees extension and flexion from 0-130 
degrees.  He did have a significant instability of the left 
knee with positive Lachman and positive anterior drawer sign 
indicating ACL insufficiency.  He had a negative posterior 
drawer.  There was no pain on motion, no swelling, visible 
deformity or muscle atrophy of the left knee.  

X-ray findings regarding the left wrist revealed hardware in 
the left radius from the previous intramedullary rod fixation 
of a distal radius fracture with callous formation along the 
distal shaft of the left radius indicating good healing of 
the radius.  No arthritic changes were seen in the left 
wrist.  The left femur X-rays revealed well-healed but 
deformed left femoral shaft.  The lumbar spine X-ray revealed 
degenerative disc disease at L4-5 and L5-S1.  The left hip X-
rays were unremarkable.  

The diagnoses and discussion regarding all the joints were as 
follows.  First the left wrist diagnosis was residuals of 
radial shaft fracture and subsequent internal fixation.  The 
left wrist hurt every day and he found it difficult to use 
the left wrist in any job like conditions.  He did not use 
assistive devices for the left wrist.  Routine daily 
activities were also affected in any lifting, pushing or 
pulling with the left wrist.  Range of motion was as 
described in the physical examination.  The left wrist was 
mildly painful throughout motion.  Following repetitive use, 
he got increased pain but no fatigue, weakness or 
incoordination.  There was no additional loss of motion due 
to increased pain with repetitive use.  Flare-ups involved 
increased pain but no decreased range of motion, fatigue, 
weakness, incoordination or instability of the wrist.  X-rays 
were as reported above.  

Regarding the lumbar spine, the veteran carried the diagnosis 
of L4-5 and L5-S1 degenerative disc disease of the lumbar 
spine.  He had pain daily in the low back which did not 
radiate to his legs and he walked with an assistive device 
due to leg length discrepancy with the shorter leg on the 
left by approximately 1.5 inches compared to the right, 
although the low back did contribute to this.  He was unable 
to work secondary to back pain and his leg length 
discrepancy.  His range of motion described in the physical 
examination following repetitive use he got increased pain 
but no fatigue, weakness or incoordination.  There was no 
additional loss of motion due to pain with repetitive use.  
His flare ups followed the same pattern.  He had painful 
motion of the low back with no paraspinal muscle spasm, 
weakness or point tenderness.  Neurological findings included 
sensory and motor examination intact in the bilateral lower 
extremities.  He has not had any incapacitating episodes over 
the past 12 months.  Radiologic studies were reported as 
above.  

Regarding the veteran's left leg including hip, femur and 
knee, at this time the veteran's left femur and knee region 
were related to the same injury which includes the left 
femoral shaft injury that he had.  The veteran said he did 
not have any left hip or left knee pain at all but he did 
have some occasional deep thigh pain, although he did not 
have any pain this day on examination.  The diagnoses were 
residuals of left femoral shaft fracture with resultant left 
thigh residual deformity and shortening and left knee gross 
instability with ACL insufficiency undoubtedly due to the 
injury that occurred to the left knee since he has not had 
any other injuries to the left knee.  He was not able to work 
and did have a limb length discrepancy of 1.5 inches deficit 
on the left side, as compared to the right.  He was able to 
walk with assistive devices such as a cane.  He was unable to 
work due to a combination of low back and leg pain.  His 
range of motion was as described in the physical examination.  
Following repetitive use of the left knee and hip he got pain 
but no fatigue, weakness or incoordination.  There was no 
additional loss of motion due to pain with repetitive use.  
Flare-ups followed the same pattern.  The veteran had 
restriction of activities of daily living due to the left 
hip, femur, knee with difficulty doing any stooping, pushing 
or pulling due to the left knee with what felt like 
instability which was clinically verified by the examiner.  
X-rays were reported above.  There was no evidence of 
malunion on X-ray.  

An addendum with regard to the left radius disability stated 
that the veteran does have pain in the left wrist every day.  
This was not a situation where the left wrist acts like a 
nonunion of the lower 1/2 of the radius but rather the left 
wrist more closely resembles a bony fusion with the hand 
having a fixed position or decreased range of motion due to 
capsular adhesion and stiffness.  

A.  Analysis-Left Radius Fracture Residuals--Orthopedic

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  As the medical evidence reveals that the 
veteran is right-handed and his radius disability is on the 
left side, he is entitled to ratings pertinent to the minor 
elbow/forearm.

Currently the veteran's left radius fracture's orthopedic 
residuals are rated under Diagnostic Code 5213 for impairment 
of supination and pronation.  The Board will consider all 
potentially applicable Diagnostic Codes as they pertain to 
his minor arm.  

Diagnostic Code 5206, pertinent to limitation of forearm 
flexion, provides for a noncompensable evaluation where 
flexion is limited to 110 degrees; a 10 percent evaluation 
where flexion is limited to 100 degrees; a 20 percent 
evaluation where flexion is limited to 90 degrees or 70 
degrees; a 30 percent evaluation where flexion is limited to 
55 degrees; and a 40 percent evaluation where flexion is 
limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5206.

Under Diagnostic Code 5207, pertinent to limitation of elbow 
extension, provides for a 10 percent evaluation where 
extension is limited to 45 or 60 degrees; a 20 percent 
evaluation where the extension is limited to 75 degrees or 90 
degrees; a 30 percent evaluation where extension is limited 
to 100 degrees; and a 40 percent evaluation where extension 
is limited to 110 degrees. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5207.

Diagnostic Code 5208 provides for a 20 percent rating where 
flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5208.

Diagnostic Code 5209 provides a 20 percent evaluation is 
warranted where there is a joint fracture with marked cubitus 
varus or cubitus valgus deformity or with ununited fracture 
of head of radius.  Other impairment of the flail joint of 
the elbow warrants a 50 percent rating.  Diagnostic Code 5210 
provides for a 40 percent evaluation where there is nonunion 
of the radius and ulna, with flail false joint.  Diagnostic 
Codes 5211 and 5212 pertain to the impairment of the ulna and 
the radius, respectively, with a 30 percent rating requiring 
either malunion or nonunion with loss of bone substance and 
marked deformity.  Diagnostic Code 5213 addresses impairment 
of supination and pronation.  Such provides for a 10 percent 
evaluation where supination is limited to 30 degrees or less.  
When pronation is lost beyond the last quarter of the arc and 
the hand does not approach full pronation or when pronation 
is lost beyond the middle of the arc a 20 percent evaluation 
is assigned.  A 20 percent evaluation is also assigned where 
there is loss of supination and pronation (bone fusion) and 
the hand is fixed near the middle of the arc or moderate 
pronation or if the hand is fixed in full pronation.  
Finally, where the hand is fixed in supination or 
hyperpronation, a 30 percent evaluation is assigned.  
38 C.F.R. §  4.71a, Diagnostic Code 5213.

Under Diagnostic Code 5214, a 20 percent rating is warranted 
for a favorable ankylosis in 20 to 30 degrees dorsiflexion.  
A 30 percent rating is warranted for any other position 
except favorable ankylosis.  A 40 percent rating is warranted 
for unfavorable in any degree of palmar flexion or with ulnar 
or radial deviation.  

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Based on review of the evidence the Board finds that the 
evidence is against a rating in excess of 20 percent 
disabling.  The examination from October 2006 is noted to 
show findings consistent with an ankylosis of the wrist, 
described as a bony fusion of the hand.  However as he 
demonstrated a dorsiflexion (extension) that was 30 degrees, 
this equals a favorable ankylosis which is no more than 20 
percent disabling for the minor arm.  There is no evidence of 
elbow impairment shown in the records and there is no 
evidence of other than favorable or unfavorable ankylosis.  
The veteran's range of motion of the forearm and elbow is 
noncompensable as shown in the records, particularly the 
December 2002 QTC examination.  Thus there is no basis for a 
rating in excess of 20 percent disabling for the left radius 
impairment under Diagnostic Codes 5206, 5207 or 5208.  The 
evidence also does not show the hand to be fixed in 
supination or hyperpronation and there is no evidence of 
nonunion of the radius or ulna.  So a higher rating is not 
warranted under Diagnostic 5209 or any other potentially 
pertinent Diagnostic Codes.  There is no evidence of muscle 
damage or neurological impairment of the left ulna shown in 
the records or examination reports thus consideration under 
those Diagnostic Codes for muscle or neurological impairment 
is not indicated.  

B.  Analysis--Residuals of Left Femur Fracture

Prior to October 6, 2006, the veteran's left femurs 
fracture's orthopedic residuals are were rated under 
Diagnostic Codes 5255 and 5275.  The rating was a combined 20 
percent rating under both criteria.  In the March 2007 rating 
the RO corrected this combined rating to separate ratings 
with 10 percent assigned for left hip impairment under 5255 
and 10 percent assigned for leg length shortening.  The RO 
also granted separate ratings for knee impairment as part and 
parcel of this disability.  The Board will first discuss the 
hip impairment and leg length shortening before addressing 
the knee complaints.  
 
Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation. Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.

The Board observes in passing that the words "slight", 
"moderate" and "marked" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just". See 38 C.F.R. § 4.6 
(2007).

Also under Diagnostic Code 5255, fracture of surgical neck of 
the femur, with false joint or fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weight bearing preserved with aid of brace warrants a 
60 percent evaluation.  Fracture of the shaft or anatomical 
neck of the femur with nonunion, with loose motion, (spiral 
or oblique fracture) warrants an 80 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2007).

Normal range of hip motion are flexion from zero degrees to 
125 degrees; abduction zero degrees to 45 degrees. See 38 
C.F.R. § 4.17a, Plate II.

The veteran is already in receipt of the maximum allowable 10 
percent rating under DC 5251 for limitation of thigh 
extension to 5 degrees.  38 C.F.R. § 4.71a (2007). 

Under Diagnostic Code 5252, limitation of flexion to 45 
degrees permits assignment of a 10 percent rating and 
limitation to 30 degrees warrants a 20 percent evaluation.  A 
30 percent rating requires flexion to be limited to 20 
degrees.  The maximum 40 percent rating requires flexion to 
be limited to 10 degrees. 38 C.F.R. § 4.71a (2007).

Under Diagnostic Code 5253, limitation of thigh rotation, 
with the loss of the ability to toe out more than 15 degrees, 
or for limitation of adduction with the loss of the ability 
to cross the legs warrants a 10 percent rating.  A 20 percent 
evaluation requires limitation of abduction with motion loss 
beyond 10 degrees. 3 8 C.F.R. 
§ 4.71a (2007).

Diagnostic Code 5275 pertains to shortening of the bones of 
the lower extremity. Under that provision, when the 
shortening is from 1-1/4 to 2 inches (3.2 centimeters to 5.1 
centimeters), a 10 percent rating is assigned. When the 
shortening is from 2 to 2-1/2 inches (5.1 centimeters to 6.4 
centimeters), a 20 percent rating is assigned. When the 
shortening is from 2-1/2 to 3 inches (6.4 centimeters to 7.6 
centimeters), a 30 percent rating is assigned.  When the 
shortening is from 3 to 3-1/2 inches (7.6 centimeters to 8.9 
centimeters), a 40 percent rating is assigned.

A Note following Diagnostic Code 5275 provides that ratings 
based on shortening of the leg may not be combined with other 
ratings for fracture or faulty union in the same extremity.

A review of the evidence reflects that prior to October 2006 
the veteran's left hip impairment stemming from the fracture 
was only slight, with ranges of motion not shown to equal a 
compensable loss of motion as reported in the December 2002 
QTC examination.  In addition as shown in this examination, 
the leg length discrepancy between the left leg is shown to 
be 2.5 centimeters when one subtracts the leg length of 101.0 
centimeters of the left leg from 103.5 centimeters of the 
right leg.  The medical records leading up to October 2006 do 
not refute these findings of only slight impairment of the 
hip at 10 percent disabling and leg length discrepancy of 10 
percent disabling warranting no more than a combined 20 
percent rating.
 
Regarding whether a separate rating in excess of 10 percent 
for hip impairment or 10 percent for leg length discrepancy 
is warranted as of October 6,  2006, the Board finds that the 
findings from the examination of this date clearly reflects 
that no such increase is warranted.  His leg length 
discrepancy was shown in this examination to be 1.5 inches, 
well within the criteria for a 10 percent rating under 
Diagnostic Code 5275.  As far as left hip impairment, this 
again is shown to be slight in this examination with a range 
of motion shown to be noncompensable.  Again there are no 
private or VA records that contradict such findings.  

Thus the evidence overall fails to show that increased 
combined rating in excess of 20 percent prior to October 6, 
2006 or separate ratings for leg length impairment in excess 
of 10 percent and left hip impairment in excess of 10 percent 
are warranted as of that date.  

C.  Analysis--Left Knee Impairment in Effect 10/6/06 

The Board notes that as of October 6, 2006 a left knee 
impairment has been added as part and parcel of the residuals 
of the left femur fracture.  This is an initial grant for 
this disorder.

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
is also entitled either to a separate compensable evaluation 
under Diagnostic Code 5260 or 5261, if the arthritis results 
in compensable loss of motion, or to a separate compensable 
evaluation under 5010 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.    

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
indicates that the 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees warrants a noncompensable rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees warrants a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

After review of the evidence, the Board finds that a rating 
in excess of 10 percent disabling is not warranted for the 
left knee disability manifested by arthritis.  The veteran is 
currently in receipt of the 10 percent which is warranted for 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  However, there is no basis for 
a higher rating either for limitation of extension or 
limitation of flexion as the evidence has not shown the 
veteran to have even compensable limitations of motion either 
on flexion or extension.  The most recent VA examination of 
October 6, 2006 which reported a range of motion indicated 
that it was 0 to 130 degrees.  

As far as the rating for instability, he is already in 
receipt of the maximum allowable rating for this and thus a 
higher rating is not warranted under Diagnostic Code 5257. 

D.  Analysis--Lumbar spine

The veteran filed his increased rating claim on September 27, 
2002, after the recently revised criteria for adjudicating 
intervertebral disc syndrome went into effect on September 
23, 2002.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome 
were revised and published in the Federal Register.  See 66 
Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims (Court) has stated that when the Board 
addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and an opportunity to submit 
additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007)).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating. Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003) (effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement. 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints. 
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

A review of the evidence reflects that a rating in excess of 
10 percent disabling is not warranted under the Diagnostic 
Codes for limited motion or for lumbar sprain in effect prior 
to September 23, 2003.  The December 2002 QTC examination 
revealed complaints of pain in the low back with some flare-
ups described but with only slight limited motion, no 
radiation, no pain on movement, no muscle spasm and no 
tenderness.  There was also no functional loss due to 
fatigue, incoordination, or weakness.  Likewise the October 
2006 VA examination showed only slight loss of motion with 
some pain on repetitive motion, but with negative 
neurological findings and negative straight leg raise and 
full strength in the extremities.  Although there was a flare 
up of back pain shown in November 2001 after he bent to pick 
up something and had limited motion and pain, this flare-up 
was not shown to be lengthy in duration.  In general the VA 
examinations and the VA and private treatment records showed 
no findings consistent with lumbosacral strain with muscle 
spasm on extreme forward bending loss of lateral spine 
motion, unilateral, in the standing position.  The motion is 
not shown to be more than slightly limited, even when 
considering pain on motion, which itself was described as 
slight in the October 2006 VA examination.  Thus there is no 
basis for an increased rating under Diagnostic Codes 5292 or 
5295 in effect prior to September 25, 2003.  

The Board now turns to the criteria in effect as of the date 
of the veteran's claim to ascertain whether a rating above 10 
percent is warranted under Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 20 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of between 2 
weeks and 4 weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a (2002-2003).  A review of the evidence does not 
reflect that the veteran's lumbar spine disorder resulted in 
incapacitating episodes of such duration.  

Thus an evaluation in excess of 10 percent disabling is not 
warranted under the revised criteria based on periods of 
incapacitation.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, are no more than 
slightly limiting, even when considering functional 
limitations such as pain on repetitive motion.  Thus a higher 
evaluation than 10 percent is not warranted for the veteran's 
lumbar spine disability under the revised Diagnostic Code 
5293 in effect between September 2002 and September 2003.  

Neurological Manifestations

As discussed above, the preponderance of the medical 
evidence, including repeated VA orthopedic and neurological 
examinations did not reveal any neurological manifestations 
that are attributable to the service-connected lumbar spine 
disorder.  Thus a separate evaluation for neurological 
manifestations is not applicable in this matter.  

Regulations in effect September 26, 2003-- General Rating 

The Board notes that the revised criteria for intervertebral 
disc syndrome left unchanged the formula for rating the 
intervertebral disc syndrome based on incapacitating episodes 
that had been part of the criteria of Diagnostic Code 5293 in 
effect in September 2002.  As discussed above, the evidence 
did not reveal the veteran to have at least 2 to 4 weeks of 
incapacitation caused by his lumbar spine that would warrant 
a 20 percent evaluation under Diagnostic Code 5243 (2007). 
Thus, an evaluation in excess of 10 percent for the 
intervertebral disc syndrome based on incapacitating episodes 
is not warranted under the current criteria for evaluating 
intervertebral disc syndrome.

The Board now turns to whether a rating in excess of 10 
percent is warranted for the lumbar spine disorder under the 
General Formula for rating diseases and injuries of the 
spine.  Under the General Formula, the next highest rating 
above 10 percent for the lumbar spine is warranted under the 
following circumstances:  Forward flexion of the 
thoracolumbar spine from 30 to 60 degrees or combined range 
of motion of the thoracolumbar spine less than 120 degrees 
warrants a 20 percent disability rating.  68 Fed. Reg. 51,456 
(2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2007)).  Clearly the evidence reflects that the 
veteran's thoracolumbar spine ranges of motion are such that 
they would fall within the realm of a 10 percent rating.  In 
both the December 2002 QTC examination and the October 2006 
VA examination his flexion was 80 degrees and the combined 
motion was 260 degrees in December 2002 and 180 degrees in 
October 2006.  Therefore, a rating in excess of 10 percent is 
not warranted based on the General Formula.

E.  Analysis-Residual scars of laceration on scalp and right 
iliac crest 

Scars of the head, face, or neck, are rated as follows under 
Diagnostic Code 7800, which provides eight characteristics of 
disfigurement: scar 5 or more inches in length; scar at least 
one-quarter inch wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches; underlying soft tissue missing 
in an area exceeding six square inches; and skin indurated 
and inflexible in an area exceeding six square inches.  A 30 
percent rating is warranted for visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2007).

Scars, other than of the head, face, or neck, are to be rated 
under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 
7801, which governs scars, other than the head, face, or 
neck, that are deep or cause limited motion, a 10 percent 
evaluation is assignable when the area or areas exceed six 
square inches (39 square centimeters).  A 20 percent 
evaluation is assignable when the area or areas exceed 12 
square inches (77 square centimeters). 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2007).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation. (See 
38 C.F.R. § 4.68 of this part on the amputation rule.). 38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2007).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2007).
 
Regarding the scalp laceration scar, this is not shown by the 
evidence including the VA scars examination of September 2006 
detailed above to warrant a compensable rating based on 
disfigurement, as the scar is located in the scalp, inside 
the hairline and does not even meet one characteristic of 
disfigurement.  The scar is shown to be simple and manifested 
in the scalp with some symptoms of pain as well as numbness 
when touched.  Thus, while a compensable rating is not 
warranted based on disfigurement, a 10 percent rating is 
warranted for the scar based on it being a superficial scar 
that is painful on examination, under Diagnostic Code 7804.  
No more than a 10 percent rating for this scar is warranted 
for the reasons set forth above.  

Regarding the iliac crest scar, it is not shown to exceed 12 
square inches nor is it unstable or shown to cause loss of 
motion in excess of 10 percent disabling.  Thus a rating in 
excess of 10 percent disabling is not warranted for the iliac 
scar.  

Extraschedular

The Board has also reviewed the record under the provisions 
of 38 C.F.R. § 3.321.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2007).  In this case, the question of 
entitlement to extraschedular consideration is rendered moot 
by the RO's grant of TDIU.  


ORDER

Service connection for residuals of a head injury, to include 
brain concussion is denied.

Service connection for headaches is denied.

A rating in excess of 20 percent disabling for residuals of 
left radius fracture is denied.

A rating in excess of 20 percent disabling for residuals of 
left femur fracture prior to October 6, 2006 is denied.

A rating in excess of 10 percent disabling for residuals of 
left femur fracture as of October 6, 2006 with leg length 
shortening is denied.

A rating in excess of 10 percent disabling for residuals of 
left femur fracture as of October 6, 2006 with left hip 
impairment is denied.

An initial rating in excess of 10 percent for residuals of 
left femur fracture with associated left knee arthritis in 
effect October 6, 2006 is denied.

An initial rating in excess of 30 percent for residuals of 
left femur fracture with associated left knee instability, in 
effect October 6, 2006 is denied.

A rating in excess of 10 percent disabling for a low back 
disability is denied.  

A rating in excess of 10 percent disabling for a donor site 
scar, right iliac crest is denied.

A 10 percent rating for residuals of a laceration of the 
scalp is granted, subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

In May 2007, the veteran filed a notice of disagreement with 
the March 2007 rating decision that granted TDIU and assigned 
an effective date of October 6, 2006 for entitlement.  The 
veteran's letter specifically references having received the 
March 2007 rating decision, and he wrote that he disagreed 
with the effective date assigned.  See 38 C.F.R. § 20.201 
(2007) (a written communication is a NOD if it expresses 
dissatisfaction or disagreement and a desire to contest the 
result; special wording is not required).  Under the holding 
in Manlincon v. West, 12 Vet. App. 238 (1999), this issue 
must be remanded for issuance of a statement of the case on 
appeal of this original rating issue.

Accordingly, the issue of entitlement to an effective date 
prior to October 6, 2006 for TDIU, is REMANDED for the 
following action:

The AOJ should issue a statement of the 
case on the issue of entitlement to an 
effective date prior to October 6, 2006 
for TDIU.  The appellant and his 
representative should be apprised of the 
appellant's right to submit a substantive 
appeal and to have the claim reviewed by 
the Board.  The AOJ should allow the 
appellant the requisite period of time 
for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law.  
The Board intimates no opinion as to the ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


